Order filed June 30, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00344-CR
                                  ____________

                    CARLOS SALINAS-BEAS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


            On Appeal from County Criminal Court at Law No. 8
                          Harris County, Texas
                      Trial Court Cause No. 1991378

                                    ORDER

      The clerk’s record was filed May 25, 2016. Our review has determined that a
relevant item has been omitted from the record. See Tex. R. App. P. 34.5(c).
Accordingly, the Harris County Clerk is directed to file a supplemental clerk’s
record on or before July 11, 2016, containing:

      1. Carlos Salinas-Beas’ application for writ of habeas corpus;
       2. Any response, reply, or hearing transcript relating to the application for
          writ of habeas corpus; and
       3. Order granting application for writ of habeas corpus, signed April 13, 2016

       If a requested item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the item is not
a part of the case file.

                                  PER CURIAM